UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-2423


MICHAEL D. WEBB, a/k/a Major Mike Webb, d/b/a Friends for Webb, d/b/a
Major Mike Webb for U.S. Congress (VA8), d/b/a Angels of Liberty,

                   Plaintiff - Appellant,

             v.

DONALD BEYER, JR., in his official and individual capacities; MARK
SCHWARTZ, in his official and individual capacities; COUNTY OF ARLINGTON;
PATRICK MURPHY, in his official and individual capacities; ARLINGTON
PUBLIC SCHOOL BOARD; MARK B. JINKS, in his official and individual
capacities; CITY OF ALEXANDRIA; MICHAEL L. BROWN, in his official and
individual capacities; ALEXANDRIA POLICE DEPARTMENT; LINDA ERDOS,
in her official and individual capacities; REID GOLDSTEIN, in his official and
individual capacities; MONIQUE O’GRADY, in her official and individual
capacities; WILLIAM NEWMAN, in his official and individual capacities; NOLAN
DAWKINS, in his official and individual capacities; COUNTY OF ARLINGTON;
MARK ROBBINS, in his individual and official capacities as Acting Chair for the
Merit Systems Protections Board (MSPB); MSPB; MURRAY “JAY” FARR, in his
official and individual capacities; ARLINGTON COUNTY POLICE
DEPARTMENT; BRYAN PORTER; THE COMMONWEALTH ATTORNEY’S
OFFICE FOR THE CITY OF ALEXANDRIA; THEO STAMOS, in his official and
individual capacities; THE COMMONWEALTH ATTORNEY’S OFFICE FOR
THE COUNTY OF ARLINGTON; LOWELL FELD, in his official and individual
capacities; BLUE VIRGINIA; REES BROOME, P.C.; BLANKENSHIP & KEITH
P.C.; JOSEPH WALTERS; JRW & ASSOCIATES; MARK HERRING; OFFICE
OF THE ATTORNEY GENERAL; TIMOTHY MICHAEL KAINE; MARK
WARNER,

                   Defendants - Appellees.
Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:19-cv-00808-LO-TCB)


Submitted: April 14, 2020                                         Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Michael David Webb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Michael D. Webb appeals the district court’s order dismissing his civil complaint

and denying his motions for temporary restraining orders. We have reviewed the record

and find no reversible error. Accordingly, for the reasons stated by the district court, we

affirm the dismissal of Webb’s complaint. Webb v. Beyer, No. 1:19-cv-00808-LO-TCB

(E.D. Va. filed Oct. 31, 2019 & entered Nov. 1, 2019). To the extent Webb appeals the

denial of his motions for temporary restraining orders, we lack jurisdiction to review the

order. See Office of Pers. Mgmt. v. Am. Fed’n of Gov’t Emps., 473 U.S. 1301, 1303-06

(1985). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                            3